PER CURIAM.
In this workers’ compensation case, the employer/carrier (e/c) challenge an order of the judge of compensation claims requiring them to pay for treatment the claimant obtained at a walk-in clinic, and ordering them to authorize treatment by Dr. Robert Belsole. We affirm the authorization of Dr. Belsole, but must reverse that portion of the order requiring the e/c to pay the walk-in clinic’s bill.
An order directing payment of medical bills is improper unless the bills are placed in evidence or there is clear, unequivocal testimony as to the amount of the bills. Metropolitan Dade County v. Moss, 568 So.2d 492 (Fla. 1st DCA 1990); Martin Marietta Corp. v. Glumb, 523 So.2d 1190, 1194 (Fla. 1st DCA 1988). Here, the walk-in bill was not introduced into evidence and there was no clear testimony as to its amount. We therefore reverse that portion of the order awarding payment of the walk-in bill, and remand to the judge of compensation claims to give claimant the *1213opportunity to submit evidence as to the amount of the bill.
Affirmed in part, reversed in part and remanded with directions.
SMITH, WIGGINTON and MINER, JJ„ concur.